Case 1:19-cv-02643-CMA-GPG Document 79 Filed 09/08/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 19-cv-02643-CMA-GPG

  TRANSWEST EXPRESS, LLC,

        Petitioner,

  v.

  CROSS MOUNTAIN RANCH LIMITED PARTNERSHIP,
  COLORADO CATTLEMENT'S AGRICULTURAL LAND TRUST,
  NATURAL RESOURCES CONSERVATION SERVICE,
  PUBLIC TRUSTEE OF MOFFAT COUNTY,
  CENTURYLINK COMMUNICATIONS, LLC, and
  MARATHON PETROLEUM COMPANY, LP

        Respondents.


                 ORDER DENYING MOTIONS FOR ATTORNEYS’ FEES


        This matter is before the Court on Respondents Cross Mountain Ranch Limited

  Partnership (“CMR”) and Colorado Cattlemen’s Agricultural Land Trust’s (“CCALT”)

  Motion for Attorneys’ Fees (Doc. # 70) and Respondents [sic] CenturyLink

  Communications, LLC’s Motion for Attorneys’ Fees (Doc. # 71) (collectively, “the

  Motions”). For the reasons that follow, the Court denies the Motions.

                               I.     BACKGROUND

        On August 12, 2019, Petitioner TransWest Express, LLC (“TransWest”) initiated

  the instant condemnation action in Moffat County District Court to obtain a transmission

  easement across private land. (Doc. # 2.) On September 16, 2019, Respondents CMR
Case 1:19-cv-02643-CMA-GPG Document 79 Filed 09/08/20 USDC Colorado Page 2 of 7




  and CCALT moved to dismiss on the basis that Petitioner requires Respondent Natural

  Resources Conservation Service’s (“NRCS”) consent to the condemnation. (Doc. # 10.)

  On the same day, NRCS removed the action to this Court. Thereafter, NRCS moved to

  dismiss on sovereign immunity grounds. (Doc. # 42.)

         On November 25, 2019, TransWest moved to amend its complaint to assert

  additional claims against Respondent NRCS under the Administrative Procedure Act

  (“APA”) and the Quiet Title Act. See generally (Doc. # 47). Respondents CMR and

  CCALT filed a brief in opposition. (Doc. # 56.) TransWest withdrew its Motion to Amend,

  (Doc. ## 60, 66), and moved the Court to stay the instant case for the duration of Civil

  Action No. 19-cv-3603 (“the APA case”), or in the alternative, to administratively close or

  dismiss this case without prejudice. (Doc. # 61.) Respondents CMR and CCALT

  objected to the motion insofar as it moved the Court to stay and/or administratively

  close the case. (Doc. # 64.) Instead, Respondents urged the Court to dismiss the case

  without prejudice.

         On January 7, 2020, the Court granted TransWest’s Motion (Doc. #68) to dismiss

  this action without prejudice and denied the Motion as to its request to stay or

  administratively close the case. Therein, the Court determined that “the most

  appropriate course of action [was] to dismiss the instant case without prejudice,

  preserving Petitioner’s ability to refile this action if it has a basis to do so after the

  resolution of the APA case.” (Id. at 2.) The Court also denied the pending motions to

  dismiss—i.e., Respondent Natural Resources Conservation Service’s Motion to Dismiss




                                                  2
Case 1:19-cv-02643-CMA-GPG Document 79 Filed 09/08/20 USDC Colorado Page 3 of 7




  (Doc. # 42) and Respondents Cross Mountain Ranch Limited Partnership and Colorado

  Cattlemen’s Agricultural Land Trust’s Motion to Dismiss (Doc. # 10)—as moot.

         Thereafter, Respondents filed the instant Motions for Attorneys’ Fees. (Doc. ##

  70–71.) In the first Motion, Respondents CMR and CCALT move the Court for an award

  of $88,388.00 in attorneys’ fees on behalf of three law firms that have incurred

  attorneys’ fees in this matter. In the second Motion, Respondent CenturyLink moves the

  Court for an award of $10,008.00 in attorneys’ fees. (Doc. # 71 at 4.) TransWest

  responded in opposition to the Motions (Doc. ## 72–73), and Respondents replied (Doc.

  ## 75–76). Both Motions advance materially similar arguments and rely on the same

  legal authority to support those arguments. Therefore, the Court analyzes the Motions

  jointly herein.

                                  II.    ANALYSIS

         In their Motions, Respondents primarily contend that they are entitled to

  attorneys’ fees pursuant to Colo. Rev. Stat. § 38-1-122(1) because TransWest had no

  legal authority to condemn the property at issue in this case without NRCS’s consent.

  (Doc. # 70 at 3); (Doc. # 71 at 2–3). Respondents CMR and CCALT secondarily argue

  that fees are recoverable under Colo. Rev. Stat. § 13-17-102(4) because TransWest’s

  Petition lacked substantial justification and/or under Denver & N.O.R. Co. v. Lamborn, 8

  P.582, 585 (Colo. 1885), a Colorado Supreme Court case from 1885. (Doc. # 70 at 4);

  (Doc. # 76 at 5). The Court addresses each argument in turn.




                                              3
Case 1:19-cv-02643-CMA-GPG Document 79 Filed 09/08/20 USDC Colorado Page 4 of 7




  A.     COLO. REV. STAT. § 38-1-122(1)

         As to Respondents’ first argument, Colo. Rev. Stat. § 38-1-122(1) provides as

  follows:

         If the court finds that a petitioner is not authorized by law to acquire real
         property or interests therein sought in a condemnation proceeding, it shall
         award reasonable attorney fees, in addition to any other costs assessed, to
         the property owner who participated in the proceedings.

  Although Section 122 makes mandatory an award of reasonable attorneys’ fees “if the

  court finds that a petitioner is not authorized by law to acquire real property or interests

  therein sough in a condemnation proceeding,” this Court made no such findings—i.e.,

  when it dismissed Plaintiff’s case, the Court did not address the merits of the case.

  Respondents have failed to cite to any precedent that supports awarding fees under

  Section 122 where there has been no determination on the merits.

         The cases upon which Respondents rely to argue that Section 122 applies are

  inapposite. Although Respondents contend that Section 122 applies when a

  condemnation is dismissed “on any legal ground,” (Doc. # 76 at 3), each case cited by

  Respondents concerns dismissal on the merits. For example, in Platte River Power

  Auth. v. Nelson, 775 P.2d 82, 83 (Colo. App. 1989), the Colorado Court of Appeals

  affirmed the trial court’s grant of attorneys’ fees under Section 122 where the trial court

  conducted a hearing on the petitioner’s motion for immediate possession, made findings

  on the record, and then dismissed the action. The Court of Appeals explained that the

  trial court’s “dismissal . . . on that basis constituted a final determination that [the

  petitioner], having failed to exercise its power to condemn in a manner consistent with

  the law, was ‘not authorized by law’ to proceed with condemnation.” Id. at 83–84.

                                                 4
Case 1:19-cv-02643-CMA-GPG Document 79 Filed 09/08/20 USDC Colorado Page 5 of 7




  Likewise, in Billington v. Yust, 789 P.2d 196 (Colo. App. 1989), the Court of Appeals

  affirmed the trial court’s partial grant of attorneys’ fees where the trial court held a

  hearing on the petitioner’s motion for immediate possession, made findings on the

  record, concluded that the condemnation action was brought in bad faith, and dismissed

  the action on that basis. Id. at 436. By contrast, this Court has made no determination

  on the merits in this case, including a determination of whether TransWest is authorized

  by law to acquire the property interest at issue. The Court declines to make such a

  determination now because the case has already been dismissed. 1

         Further, to the extent Respondents support their request for fees by referring to

  the intent of Colo. Rev. Stat. § 38-1-122(1) to “discourag[e] the filing of unauthorized

  condemnation claims,” Wilkinson v. Gaffney, 981 P.2d 1121, 1123 (Colo. App. 1999),

  the Court has concluded that the plain language of the statute does not authorize an

  award of fees in this case and, thus, the Court does not consider the intent of the

  statute. See Thomas v. Metro. Life Ins. Co., 631 F.3d 1153, 1161 (10th Cir. 2011)

  (citation omitted) (only when the statutory language is ambiguous may the court look

  beyond the plain text and examine legislative intent); see also Bd. of Cty. Comm'rs of

  Cty. of La Plata, Colo. v. Brown Grp. Retail, Inc., No. 08-CV-00855-LTB-KMT, 2011 WL

  4915483, at *2 (D. Colo. Oct. 17, 2011) (under Colorado law, “statutory provisions in




  1
    The Court rejects Respondents CMR and CCALT’s contention that “[b]y dismissing the case
  rather than agreeing to stay it indefinitely, the Court necessarily made a determination that the
  case, as currently situated, could not proceed.” (Doc. # 76 at 3.) Petitioner moved the Court, in
  part, to dismiss this case. Respondents did not object to that request. Therefore, the Court
  exercised its broad discretion to manage its own docket and dismissed the case without
  prejudice.

                                                  5
Case 1:19-cv-02643-CMA-GPG Document 79 Filed 09/08/20 USDC Colorado Page 6 of 7




  derogation of the American Rule [that each party bear its own fees] are strictly

  construed”).

  B.       COLO. REV. STAT. § 13-17-102(4)

           As to Respondents’ position that fees are recoverable under Colo. Rev. Stat. §

  13-17-102(4), 2 the following section places a limit on the Court’s authority to award fees

  under Section 102(4):

           No attorney fees shall be assessed if, after filing suit, a voluntary dismissal
           is filed as to any claim or action within a reasonable time after the attorney
           or party filing the dismissal knew, or reasonably should have known, that he
           would not prevail on said claim or action.

  Colo. Rev. Stat. § 13-17-102(5). In the instant case, after Respondents opposed

  TransWest’s Motion to Amend, TransWest withdrew its Motion to Amend and moved

  the Court to stay, administratively close, or dismiss this case without prejudice. The

  Court construes Petitioners’ Motion as one to voluntarily dismiss this case pursuant to

  Fed. R. Civ. P. 41(a)(2) filed “within a reasonable time after the attorney or party filing

  the dismissal knew, or reasonably should have known, that he would not prevail on said




  2
      Section 102(4) provides as follows:
           The court shall assess attorney fees if, upon the motion of any party or the court
           itself, it finds that an attorney or party brought or defended an action, or any part
           thereof, that lacked substantial justification or that the action, or any part thereof,
           was interposed for delay or harassment or if it finds that an attorney or party
           unnecessarily expanded the proceeding by other improper conduct, including, but
           not limited to, abuses of discovery procedures available under the Colorado rules
           of civil procedure or a designation by a defending party under section 13-21-111.5
           (3) that lacked substantial justification. As used in this article, "lacked substantial
           justification" means substantially frivolous, substantially groundless, or
           substantially vexatious.
  Colo. Rev. Stat. § 13-17-102(4).

                                                     6
Case 1:19-cv-02643-CMA-GPG Document 79 Filed 09/08/20 USDC Colorado Page 7 of 7




  claim or action.” Therefore, the Court declines to award attorneys’ fees under Section

  102(4) pursuant to Section 102(5).

  C.     DENVER & N.O.R. CO. V. LAMBORN

         Finally, the Court rejects Respondents’ argument that it should award fees

  pursuant to Denver & N.O.R. Co. v. Lamborn, 8 P.582, 585 (Colo. 1885). “As a general

  rule, trial courts are without authority to award attorney's fees unless the right exists by

  contract or statute.” Paramount Pictures Corp. v. Thompson Theatres, Inc., 621 F.2d

  1088, 1091 (10th Cir. 1980); see also Bunnett v. Smallwood, 793 P.2d 157, 163 (Colo.

  1990) (acknowledging general rule under Colorado law that “allows attorney fees and

  costs only where there is contractual agreement or the award is authorized by statute or

  rule”). Accordingly, the Court declines to award attorneys’ fees in this case absent

  statutory or contractual authority to do so.

                                 III.   CONCLUSION

         For the foregoing reasons, Respondents Cross Mountain Ranch Limited

  Partnership and Colorado Cattlemen’s Agricultural Land Trust’s Motion for Attorneys’

  Fees (Doc. # 70) and Respondents [sic] CenturyLink Communications, LLC’s Motion for

  Attorneys’ Fees (Doc. # 71) are hereby DENIED.


         DATED: September 8, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge

                                                 7
